DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
7/5/2022. In Applicant’s amendment, claims 1-3 and 5-10 were amended.
Claims 1-3 and 5-10 are currently pending and have been rejected as follows. 
Response to Amendments
Claims are no longer interpreted under 35 USC 112(f). Rejections under 35 USC 101 are maintained. Rejections under 35 USC 103 are withdrawn.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant asserts on p. 9-12 that the claims are patent eligible for representing an improvement to computer technology regardless of whether the improvement is based on an abstract idea. Examiner respectfully disagrees. It is unclear what computer technology is being improved by the claims. The claims are directed to determining lost sales opportunities by analyzing image and sales data which is directed to the abstract idea of certain methods of organizing human activity like commercial interactions including sales activities but for the recitation of a processor. However, it is unclear how the processor is improved rather than being merely employed as a tool to perform the steps of analyzing the image and sales data.
Applicant asserts on p. 12-14 that the claims are patent eligible under step 2B when considered as a whole because of the features defined by the additional element/processor. Examiner respectfully disagrees. The claims recite steps like: “Receiving or transmitting data over a network, e.g., using the Internet to gather data,” Symantec and “Performing repetitive calculations” Flook (citations omitted), by performing steps to “detect” each movement record of each person in the shop, “detect” each stay location of the persons, “detect” candidate regions of a checkout line region, “decide” that a the candidate region is a checkout line region, “extract” a product corresponding to the stay location, “acquire” a passage statistic of the payment region, and “increase” a sales opportunity loss of each unpurchased product when the extracted product is not purchased based on passage of the payment region (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-3 and 5-10 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.
Applicant's prior art arguments have been fully considered and they are persuasive to overcome the rejection. Applicant asserts on p. 15-16 that the combination of references do not disclose the features of the independent claims detect, by the one or more processors, candidate regions of a checkout line region as including ones of the stay locations close to one another by a distance smaller than a predetermined determination distance, at a first time point; decide, by the one or more processors and when at least one of the persons is detected in a payment region and remaining ones of the persons are detected among a plurality of the persons who have stayed in one candidate region included in the candidate regions, that the one candidate region is the checkout line region, at a second time point because while the Argue reference discloses payment occurring in a checkout region, Argue does not disclose that candidate regions of a checkout line region including ones of the stay locations close to one another by a distance smaller than a predetermined determination distance at a first time point and then deciding when one of the persons is detected in a payment region and remaining ones of the persons are detected among a plurality of the persons who have stayed in one candidate region included in the candidate regions, that the one candidate region is the checkout line region, at a second time point. The Appel, Koiso, and Taira do not disclose these features. Additionally, the closest references found and cited in the 892 form do not reasonably disclose these features individually or in combination with any prior art. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (apparatus, method and non-transitory computer readable medium). Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-8 are directed toward the statutory category of a machine (reciting an “apparatus”). Claim 9 is directed toward the statutory category of a process (reciting a “method”). Claim 10 is directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 9 and 10 are directed to an abstract idea by reciting detect … analyzing image data obtained by photographing an inside of a shop, each movement record of each of persons in the shop as personal movement record data; detect for each of the persons … and based on the personal movement record data, each of stay locations at which the persons in the shop have stayed for a predetermined stay period or longer; detect … candidate regions of a checkout line region as including ones of the stay locations close to one another by a distance smaller than a predetermined determination distance, at a first time point; decide … and when at least one of the persons is detected in a payment region and remaining ones of the persons are detected among a plurality of the  persons who have stayed in one candidate region included in the candidate regions, that the one candidate region is the checkout line region, at a second time point; extract … and for each of the  persons for which a stay location, of the stay locations, is detected, a product corresponding to the stay location as included in a region excluding the checkout line region in the shop, based on arrangement data in which each product and each arrangement location of the each product are associated with each other; acquire … and based on the movement record for each of the persons for which the stay location is detected, a passage statistic of the payment region determined in advance as a region in which a customer of the shop is positioned at a time of payment; and increase … and when the extracted product is not purchased based on the passage statistic of the payment region, a sales opportunity loss of each unpurchased product (Example claim 1). The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial interactions including sales activities. The claims are directed towards sales activities by reciting steps to determine lost sales opportunities.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as the one or more processor)s are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claim 8 recites the additional elements of a security camera system including a plurality of cameras for securing security in the shop and a POS system, however, these additional elements are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)).
	Dependent claims 2-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). The claims recite steps like: “Receiving or transmitting data over a network, e.g., using the Internet to gather data,” Symantec and “Performing repetitive calculations” Flook (citations omitted), by performing steps to “detect” each movement record of each person in the shop, “detect” each stay location of the persons, “detect” candidate regions of a checkout line region, “decide” that a the candidate region is a checkout line region, “extract” a product corresponding to the stay location, “acquire” a passage statistic of the payment region, and “increase” a sales opportunity loss of each unpurchased product when the extracted product is not purchased based on passage of the payment region (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-3 and 5-10 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0286059 A1; US 2013/0096977 A1; US 2022/0044305 A1; US 2007/0253595 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624